Newman, Judge:
This protest has been submitted for decision on a written stipulation between counsel for the respective parties reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked R.F.H. (Import Spec’s Initials) by Import Specialist R. F. Hewitt (Import Spec’s Name) on the invoices covered by the protest enumerated above, consist of purse-size perfume atomizers wholly or in chief value of shell, entered on and after August 31,1963, and assessed for duty under the provisions of Item 706.60, TSUS, with duty at the rate of 20 per centum ad valorem;
As imported, said atomizers are cylindrical in shape, measuring approximately 2*4" in length and %" in diameter and are not, in fact, luggage, handbags or flat goods, and not specially provided for in the Tariff Schedules of the United States;
Said articles are, in fact, articles of shell, claimed dutiable under the provisions of Item 792.50, TSUS, at 17y2 per centum ad valorem;
Subject to the approval of the Court, this protest may be deemed submitted upon this stipulation, and limited to the foregoing claim. The protest is abandoned in all other respects.
Accepting this stipulation as a statement of fact, we hold that the merchandise assessed with duty at the rate of 20 per centum ad valorem under the provisions of item 706.60 of the Tariff Schedules of the United States, and marked with the letter “A” and initialed RFH by R. F. Hewitt, Import Specialist, on the invoice accompanying the *300entry covered by the protest, is properly dutiable at the rate of 17% per centum ad valorem under the provision in item 792.50 of the Tariff Schedules of the United States for articles, not specially provided for, of shell.
To the extent indicated, the protest is sustained. Judgment will issue accordingly.